Exhibit 10.6

 

MANAGEMENT AND SERVICES AGREEMENT

 

THIS MANAGEMENT AND SERVICES AGREEMENT (the "Agreement") is made and entered
into as of the 1st day of April, 2012, by and between LIFE Power & Fuels LLC
("LIFE") and American Sands Energy Corp. (the “Company”).

 

A.Services to Be Performed for the Company by LIFE.

 

1.General Corporate Advisory Services. LIFE will provide the Company, as needed,
with advice in connection with (i) structuring and implementing its overall
corporate finance strategy, including market positioning with respect to
financial markets, (ii) review and analysis of business plans, corporate
materials, and investor relations materials for distribution to prospective
investors; (iii) recruitment for Board and/or other senior positions as
requested, and (iv) merger and acquisition identification, analysis and
structuring. LIFE will also assist the Company on an on-going, non-exclusive
basis in identifying placement agents, underwriters, lenders and other sources
of financing during the term of this Agreement, as needed.

2.Financial Advisory Services: LIFE may identify and contact, on a non-exclusive
basis, certain venture capital, underwriters and investment banking companies
and other strategic investors that may provide the Company with financing or
that may agree to assist the Company in equity or debt offerings. LIFE will
regularly inform the Company regarding the status of these LIFE financing
contacts.

3.Merger and Acquisition Services. LIFE will assist the Company in identifying
potential merger and/or acquisition candidates. LIFE will assist in contacting
pre-approved target companies and in structuring such transactions.

4.Equipment Leasing, Lines of Credit, Equipment Financing and other Debt or
Credit Facilities. LIFE may from time to time assist the Company in securing
equipment leases or other equipment financing structures.



B.Compensation

 

As consideration to LIFE for the services provided hereunder, the Company agrees
to pay a monthly fee to LIFE of $25,000. The monthly consideration will be
accrued until the Company raises a minimum of $3,500,000 in an equity or debt
offering. At the time of the closing of such offering, LIFE shall have the
option, but not the obligation, to convert all outstanding amounts hereunder
into the equity or debt instruments issued by the Company in such offering.



 
 

 

 

C.Expenses

 

The Company agrees to reimburse LIFE for reasonable out-of-pocket expenses,
including, but not limited to travel expenses related to LIFE's performance of
the services described in this Agreement (i.e. travel and lodging for LIFE
professionals to destinations where the Company has requested or approved the
presence of LIFE professionals).



The Company also agrees to reimburse LIFE for any third party consultants
engaged by LIFE on behalf of the Company. These consultants shall be
pre-approved by the Company in advance of their engagement.



D.Term of Agreement

 

The term of this Agreement shall commence on April 1, 2012 and shall be in
effect for 36 months, and shall automatically renew for an additional 12 months
on each succeeding anniversary unless terminated in writing by either party.



E.Indemnification

 

LIFE and the Company agree to indemnify and hold each other harmless against
claims resulting from actions or omissions in connection with this engagement or
arising out of willful misstatement of material facts by the other party or its
affiliates or representatives.



F.Governing Law

 

This Agreement shall be governed by the laws of the State of Delaware. All
claims, disputes and other matters in question between the parties arising under
this Agreement, shall be brought before U.S. federal courts residing in such
state.



G.Signatures

 

By their authorized signatures below, LIFE and the Company do agree to be bound
by the terms of this Agreement. This Agreement may be signed in counterparts,
including fax signatures. Changes in the terms and conditions of this Agreement
may be enacted only with mutual written consent.



H.Acceptance or Rejection by the Company

 

The Company shall have the exclusive right, in its sole discretion, to accept or
reject any business opportunity, credit facility, investment or advise
presented, discovered or procured by LIFE pursuant to this agreement.



 
 

 

 

I.Confidentiality

 

In the course of rendering the services provided for in this Agreement, LIFE
will learn and may develop information which is considered by the Company to be
confidential. LIFE agrees not to use or disclose such confidential information,
except for the purpose of performing its duties hereunder, without the express
written consent of the Company. Any information that the receiving party can
demonstrate:

1.Is or becomes generally available to the public through no breach of this
Agreement;

2.Was previously known by the receiving party without any obligations to hold it
in confidence;

3.Is received from a third party which the receiving party reasonably believes,
after due inquiry, is free to disclose such information without restriction;

4.Is independently developed by the receiving party without the use of
Confidential Information of the disclosing party; or

5.Is approved for release by written authorization of the disclosing party, but
only to the extent of and subject to such conditions as may be imposed in such
written authorization shall not be considered “confidential information” under
this paragraph.



J.Attorneys Fees.

 

In the event that either party hereunder institutes any legal proceedings in
connection with its rights or obligations under this Agreement, the prevailing
party in such proceeding shall be entitled to recover from the other party, all
costs incurred in connection with such proceeding, including reasonable
attorneys' fees, together with interest thereon from the date of demand at the
rate of twelve percent (12%) per annum.

 

IN WITNESS WHEREOF, LIFE and the Company have each caused this Agreement to be
executed by their respective duly authorized officers, on the date and year
first above written.

 

LIFE Power & Fuels LLC

 

By: /s/ Daniel F. Carlson_________
Daniel F Carlson, CFO

 

American Sands Energy Corp.

 

By: /s/ William Gibbs____________
William Gibbs, CEO

